United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3720
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Scott Alan Sorenson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                  ____________

                           Submitted: October 19, 2020
                            Filed: February 16, 2021
                                 [Unpublished]
                                 ____________

Before LOKEN, MELLOY, and GRUENDER, Circuit Judges.
                           ____________

MELLOY, Circuit Judge.

       Scott Sorenson violated multiple conditions of his supervised release. The
district court1 revoked his release and sentenced him to 10 months’ imprisonment to


      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
be followed by a new three-year term of supervised release. Sorenson appeals the
imposition of six special conditions of his new term of supervised release.

       Sorenson has a lengthy criminal history that started in 1988 with a theft
conviction. In 2000, he was convicted in the United States District Court for the
Northern District of Iowa on one count of possession of child pornography and
sentenced to 60 months’ imprisonment and three years of supervised release. Soon
after beginning his term of supervised release, he violated its conditions. The district
court2 modified the conditions of his release and subsequently revoked his supervised
release and sentenced him to 18 months’ imprisonment. In 2010, Sorenson was found
to be manufacturing methamphetamine in Minnesota, where he lived in the basement
of a house in which two other adults and two children also lived. Because Sorenson
had failed to update his sex offender registration status after moving from Iowa to
Minnesota, he was charged in the Northern District of Iowa with one count of failure
to register as a sex offender in violation of the Sex Offender Registration and
Notification Act (SORNA), 34 U.S.C. § 20913. Sorenson pleaded guilty and was
sentenced to 46 months’ imprisonment and five years of supervised release.

       In March 2018, Sorenson started his term of supervised release for his SORNA
conviction. In December 2018, Sorenson admitted that he violated the conditions of
his supervised release when he traveled outside the district without permission
(violation 1) and failed to answer the probation office’s inquiries about his travel
(violation 2). Based on these violations, the district court modified the conditions of
Sorenson’s supervised release to include ten special conditions, including six he
challenges in the present appeal. In March 2019, Sorenson admitted that he again
violated the conditions of his supervised release when he refused to participate in
substance abuse testing (violation 3), used methamphetamine (violation 4),


      2
        The Honorable Linda R. Reade, then Chief Judge, United States District Court
for the Northern District of Iowa.

                                          -2-
communicated with a person engaged in criminal activity (violation 5), and failed to
truthfully answer inquiries (violation 6). Based on these violations, the district court3
modified the conditions of Sorenson’s supervised release to extend an existing period
of home detention and GPS monitoring.

       In December 2019, Sorenson admitted to six additional supervised release
violations: failure to participate in sex offender treatment (violation 7),
communication with a person engaged in criminal activity (violation 8), use of
methamphetamine (violation 9), failure to truthfully answer inquiries (violation 10),
possession of pornography (violation 11), and failure to allow searches and
monitoring of a cell phone (violation 12). Based on these violations, the United
States Probation Office recommended the district court revoke Sorenson’s supervised
release, order terms of imprisonment and supervised release, and impose nine special
conditions of supervised release, all of which the district court had previously
imposed in December 2018. Sorenson did not file written objections to the
recommended special conditions. At the revocation hearing, he provided the court
with a March 2018 risk assessment report from Minnesota, which concluded he
presented a low risk of reoffending and did not require additional sex offender
treatment. At the hearing, Sorenson objected to six of the nine special conditions:

           4. The defendant must participate in a mental health evaluation,
      which may include an evaluation for sex offender treatment. . . .

            5. The defendant must not knowingly view, possess, produce, or
      use any materials that depict sexually explicit conduct as defined in 18
      U.S.C. § 2256, or any form of sexually stimulating, sexually oriented,
      or pornographic materials.




      3
      This and all subsequent references to the district court again refer to rulings
by Judge Williams.

                                          -3-
             6. The defendant must allow the United States Probation Office
      to install computer monitoring software on any computer . . . that is used
      by the defendant. . . .

             7. The defendant must not access an Internet connected computer
      or other electronic storage device with internet capabilities without the
      prior written approval of the United States Probation Office and based
      on a justified reason.

             8. The defendant must not knowingly have contact with children
      under the age of 18 . . . without the prior written consent of the United
      States Probation Office. The United States Probation Office may work
      with the defendant and the defendant’s family to set up supervised
      communications and visits with the defendant’s biological and legally
      adopted children.

            9. The defendant must not knowingly be present at places where
      minor children under the age of 18 are congregated . . . without the prior
      consent of the United States Probation Office.

      The district court revoked Sorenson’s supervised release and sentenced him to
10 months’ imprisonment, three years of supervised release, and placement in a
residential reentry center. The district court imposed all nine special conditions
recommended by the United States Probation Office. Sorenson appeals the
imposition of the aforementioned six special conditions.

        We generally review the imposition of special conditions for abuse of
discretion, United States v. Cramer, 962 F.3d 375, 383 (8th Cir. 2020), and an error
of law is considered an abuse of discretion, United States v. Fonder, 719 F.3d 960,
961 (8th Cir. 2013). We review de novo the district court’s legal conclusion that a
special condition does not violate the defendant’s constitutional rights. See Fonder,
719 F.3d at 961; see also United States v. Washington, 893 F.3d 1076, 1081 (8th Cir.
2018) (“[W]hen a defendant challenges a special condition on constitutional grounds
. . . we review de novo.”). Under 18 U.S.C. § 3583(d), district courts have discretion

                                         -4-
to impose special conditions of supervised release “so long as the conditions are
reasonably related to the sentencing factors enumerated in 18 U.S.C. § 3553(a),
involve no greater deprivation of liberty than is reasonably necessary, and are
consistent with the Sentencing Commission’s pertinent policy statements.” United
States v. Wilkins, 909 F.3d 915, 918 (8th Cir. 2018) (quoting United States v.
Cooper, 171 F.3d 582, 585 (8th Cir. 1999)). “The relevant sentencing factors include:
‘the nature and circumstances of the offense of conviction, the defendant’s history
and characteristics, the deterrence of criminal conduct, the protection of the public
from further crimes of the defendant, and the defendant’s educational, vocational,
medical, or other correctional needs.’” Id. (quoting United States v. Deatherage, 682
F.3d 755, 758 (8th Cir. 2012)); 18 U.S.C. § 3583(d).

       “Importantly, ‘a court must make an individualized inquiry into the facts and
circumstances underlying a case and make sufficient findings on the record so as to
ensure that the special condition satisfies the statutory requirements.’” Id. (quoting
Deatherage, 682 F.3d at 758). Here, the district court made a thorough record of its
reasons for imposing supervised release and special conditions. Although it did not
explain its justifications for every condition separately, it reviewed Sorenson’s
“complete history,” and found that Sorenson “cannot tell the truth, will not tell the
truth to the probation office, has violated the terms and conditions of supervision
multiple times, has a history of child pornography, [and] has a history of hands-on
sexual abuse of children.” With this in mind, we review Sorenson’s arguments.

      Sorenson first challenges the special condition requiring him to participate in
a mental health evaluation that may include an evaluation for sex offender treatment.
He argues a requirement of sex offender treatment does not reasonably relate to his
SORNA conviction or his history and characteristics. The district court found this
special condition was necessary because of Sorenson’s mental health history, which
included multiple diagnoses and failed courses of treatment. See United States v.
Wiedower, 634 F.3d 490, 494 (8th Cir. 2011) (“In order to impose a condition of

                                         -5-
participation in mental health treatment, the district court must have reason to believe
the defendant needs such treatment.” (quotation and citation omitted)). Given
Sorenson’s mental health and criminal history, requiring a mental health evaluation
and a possible evaluation for sex offender treatment was not an abuse of discretion.

        Relatedly, Sorenson challenges the condition restricting him from possessing
any form of sexually stimulating material. “We carefully review broad bans on
possessing sexually explicit materials because they implicate important First
Amendment rights.” Deatherage, 682 F.3d at 764. Sorenson argues the district court
did not adequately explain its rationale for this restriction and the restriction goes
beyond what is necessary because it bars him from possessing legal adult
pornography. We disagree. The district court spoke at length about Sorenson having
a risk (albeit a low risk) of sexual recidivism, citing statements Sorenson made during
a 2002 sexual history polygraph and a 2005 psychosexual assessment that described
Sorenson “as a considerable risk to act impulsively to hurt others.” The district court
also addressed the underlying facts of Sorenson’s recent violations and his Minnesota
arrest that involved an eight-year-old girl.4 On this record, Sorenson’s complete
history of sexual criminal offenses and other misconduct, including his admissions
that he had both perpetrated and been a victim of sexual abuse, supported imposing
this condition. See United States v. Mefford, 711 F.3d 923, 927 (8th Cir. 2013). For
the same reasons, we find the scope of the special condition appropriate in this case.
See United States v. Thompson, 653 F.3d 688, 695 (8th Cir. 2011) (“A special
condition of supervised release is only unconstitutionally overbroad if its overbreadth
is real and substantial in relation to its plainly legitimate sweep.”).



      4
      The eight-year-old girl was one of the children who resided in the home where
Sorenson lived in Minnesota. When interviewed, she told a social worker that
Sorenson snored when he slept and invited her to sleep in the same bed as him.
According to the social worker’s report, the girl’s father accompanied her into the
basement to visit Sorenson.

                                          -6-
       Next, Sorenson challenges the special conditions restricting his computer and
Internet access. He argues these restrictions lack a connection to his SORNA
violation and are an unjustified intrusion on his liberty. The Sentencing Guidelines
recommend special conditions of supervised release limiting computer use by
defendants convicted of sex offenses. U.S.S.G. § 5D1.3(d)(7)(B). Although failing
to register under SORNA is not a “sex offense” for purposes of the Guidelines, id.
§ 5D1.2 cmt. n.1, these types of special conditions may be imposed if they otherwise
meet the requirements of § 3583(d), see United States v. Puckett, 929 F.3d 1004,
1007 (8th Cir. 2019) (explaining that “a district court does not abuse its discretion by
imposing special conditions” seemingly unrelated to the “instant conviction,” where
the conditions are, instead, “reasonably related to the other sentencing factors
identified in § 3583(d), which include the defendant’s history and characteristics and
the need to protect the public from further crimes”). Here, the record adequately
supported restrictions on Sorenson’s computer and Internet access because, among
other factors, Sorenson’s 2000 conviction was based on facts showing he shared child
pornography with another person over the Internet, not merely possessed it for
himself. See United States v. Ristine, 335 F.3d 692, 696 (8th Cir. 2003) (upholding
similar special conditions where the defendant did “more than merely possess[]
images of child pornography—he exchanged the images with other Internet users, and
he attempted to arrange sexual relations with underage girls”). Based on Sorenson’s
criminal history and characteristics, we find no abuse of discretion.5

       Finally, Sorenson challenges the special conditions that seek to limit his
contact with minor children. He argues the restrictions would keep him from being
able to visit his parents because his nephews, who are under 18, occasionally visit
their house. He also argues “the restrictions amount to a categorical imposition of


      5
       To the extent Sorenson argues, for the first time on appeal, that these
conditions violate his First Amendment rights, his argument is foreclosed by our
analysis in United States v. Perrin, 926 F.3d 1044, 1048–49 (8th Cir. 2019).

                                          -7-
conditions based on a child pornography conviction for conduct that occurred more
than twenty years ago, not on specific facts.” Here, however, the district court did
“not impose special conditions categorically on” Sorenson because of his prior child
pornography conviction. United States v. Morais, 670 F.3d 889, 895 (8th Cir. 2012)
(citation omitted). Instead, the district court assessed Sorenson’s criminal history,
mental health background, and other characteristics. See United States v. James, 792
F.3d 962, 971 (8th Cir. 2015) (explaining how mental diagnoses and lack of sufficient
treatment justified a similar special condition that sought to protect minors). In
addition to reciting Sorenson’s mental health history, the district court cited various
facts in the Presentence Report, to which Sorenson did not object, that justify the
restrictions on his contact with children. We find no abuse of discretion.

      We affirm the judgment of the district court.
                       ___________________________




                                          -8-